Citation Nr: 1036646	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-12 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1967 to August 1970, including service in Vietnam from 
May 1968 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decision in January 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the hearing is 
in the Veteran's file.


FINDING OF FACT

Throughout the appeal period, posttraumatic stress disorder has 
been productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks under the General 
Rating Formula for Mental Disorders, including the symptoms 
associated with the diagnosis of posttraumatic stress disorder 
under the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, (DSM-IV) of the American Psychiatric Association, 
which is referred to in 38 C.F.R. § 4.130 (rating mental 
disorders), but not covered in the rating criteria.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
posttraumatic stress disorder have not been met at any time 
during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009)  (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter, dated 
in May 2005, on the underlying claim of service connection for 
posttraumatic stress disorder.  Where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 38 
U.S.C.A. §5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  

Once the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision, rating 
the disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the claim 
for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The service treatment records, VA records 
and private medical records have been obtained.  The Veteran was 
afforded VA examinations. 

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

In a rating decision dated in January 2007, the RO granted 
service connection for posttraumatic stress disorder and assigned 
an initial rating of 10 percent rating, effective April 22, 2005, 
the date of receipt of the claim of service connection.  While on 
appeal, in a rating decision in April 2008, the RO increased the 
rating to 30 percent effective April 22, 2005.  

Private medical records dated in April 2005 show that the 
Veteran's posttraumatic symptoms included flashbacks, dreams, 
avoidance, nightmares, and problems at home.  The Veteran stated 
that he was retired.   It was noted that the Veteran's mood had 
deteriorated in the last few years with increased isolation, 
nightmares, and impaired sleep and that Veteran refuse to take 
any medications because of a previous dependency on sleeping 
pills.  On mental status evaluation, the Veteran's  speech and 
appearance were unremarkable.  Anxiety, depression, and guilt 
were apparent.  

On VA examination in October 2006, the Veteran stated that he was 
retired from a 24 year post-service career.  He stated that he 
lived with his mother in an apartment above her home, and that he 
took care of her 3-acre piece of land.  He also stated that he 
kept in touch with his daughter and that he enjoyed fishing, 
shooting guns, riding his motorcycle, participating in community 
service activities (such as cleaning up highways), and working on 
his property.  He stated that he was sad that he had contemplated 
suicide, but had not acted upon it.  

On mental status examination, the Veteran was nicely dressed and 
groomed with no impairment of thought process or communication.  
His eye contact was good.  There were no delusions or 
hallucinations.  There was no memory loss or impairment or 
obsessive or ritualistic behavior.  The Veteran did appear 
somewhat anxious and became tearful when discussing his Vietnam 
experiences.  Rate and flow of speech was normal.  The examiner 
commented that the Veteran's symptoms were of moderate severity 
and were not associated with a great deal of occupational and 
social dysfunction.  The Global Assessment of Functioning (GAF) 
score was 70.  

In February 2007, a private health-care provider stated that the 
Veteran complained of severe sleep problems that interfered with 
socialization.  The Veteran also complained of frequent 
nightmares and flashbacks.  

In March 2007, a private health-care provider stated that the 
Veteran's current symptoms included nightmares, fear of going to 
sleep, flashbacks, and intrusive memories.  The Veteran stated 
that he had dropped many of his pleasurable activities and spent 
much of his time alone, and complained of physical health 
ailments.  It was noted that the Veteran was neatly dressed and 
adequately groomed.  The Veteran was alert and cooperative.  His 
speech and language were unimpaired.  It was noted that the 
Veteran tended to be anxious, nervous, tense, high-strung, and 
jumpy, and manifested by somatic complaints such as fatigue, 
tiredness, exhaustion, and sleep problems.  It was stated that 
the Veteran also experienced episodes of clinical depression, 
including feelings of sadness, lack of energy, and difficulty 
thinking and that the Veteran withdrew socially and avoided 
emotional interactions with others.  

On VA examination in September 2007, the Veteran complained of 
nightmares, anxiety, difficulty being around crowds, a tendency 
to isolate himself, and intrusive thoughts of Vietnam.  He denied 
any romantic attachments, but said that he maintained a 
relationship with his two daughters and his ex-wife.  He also 
denied any psychiatric hospitalizations or ongoing treatment for 
posttraumatic stress disorder.  He stated that he lived alone on 
his 5 acre property and pretty much kept to himself and he 
occasionally went into town for supplies.  

On mental status examination, the Veteran was cooperative and 
pleasant.  He was described as clean and nicely dressed.  Eye 
contact was good.  Rate and flow of speech were normal.  There 
was no impairment of thought process or communication.  He was 
oriented, and he exhibited no memory loss or obsessive or 
ritualistic behavior.  He denied any current suicidal or 
homicidal ideation.  The examiner noted that the Veteran was not 
panic attacks or depression, but did suffer from anxiety and 
sleep disturbance with frequent nightmares about 3 to 4 times per 
week.  According to the examiner, the Veteran's symptoms were no 
better or worse than the year prior.  The GAF score was 65.




In April 2008, the Veteran stated that he was suffering from 
short term memory loss and that he had thoughts of suicide 
without any intent or plan.  He also stated that he suffered from 
chronic sleep impairment and severe nightmares on a regular 
basis.  He added that he was not in treatment for because he 
could not afford to make the 50 mile drive to the VA clinic.

On VA examination in June 2009, the Veteran complained of an 
irritable bowel disorder, but denied taking medication of any 
kind, and said that he was not involved in any outpatient 
treatment, psychiatric or otherwise.  He reported that he 
maintained contact with his daughters and continued to perform 
volunteer work at the town hall, but not as much as he used to 
because of his mother's health.  Leisure pursuits were reported 
as basically staying home taking care of his mother, dog, and 
property.  The examiner noted that the Veteran's psychosocial 
functioning status and quality of life were about the same as 
when he saw the Veteran a year and a half earlier.  

The VA examiner described the Veteran as casually dressed and 
cooperative, and noted that grooming was actually quite nice.  
The Veteran's speech was coherent and he had good eye contact.  
He had no impairment of thought process or communication.  There 
were no delusions or hallucinations.  The Veteran was not 
suicidal or homicidal.  He was oriented and memory loss was not 
detected.  Rate and flow of speech were normal, and there was no 
obsessive or ritualistic behavior or impaired impulse control.  
The Veteran complained of anxiety and sleep impairment.  His mood 
was mildly dysphoric, but there was no evidence of panic attacks.  
The VA examiner commented that the Veteran's symptoms had really 
not change since the Veteran's last examination.  The GAF score 
was 65. 

Rating Principles

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155. 

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Posttraumatic stress disorder is currently rated 30 percent under 
Diagnostic Code 9411 and the General Rating Formula for Mental 
Disorders.  

Under Diagnostic Code 9411, the criteria for the next higher 
rating, 50 percent, are 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.    

The Global Assessment of Functioning (GAF) scores reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are also 
useful indicators of the severity of a mental disorder.  DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  

A GAF score in the range of 71 to 80 indicates no more than 
slight impairment in social, occupational, or school functioning.  
A GAF score in the range of 61 to 70 reflect mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally the individual 
is functioning pretty well, and has some meaningful interpersonal 
relationships.  





The evidence considered in determining the level of impairment 
from posttraumatic stress disorder is not restricted to the 
criteria under the General Rating Formula for Mental Disorder.  
Instead, VA must consider all symptoms that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, (DSM-IV), of the American 
Psychiatric Association, pertaining to the diagnosis of 
posttraumatic stress disorder.

Analysis

The evidence shows that the Veteran has symptomatology that is 
associated with the criteria under the General Rating Formula for 
Mental Disorders and symptoms associated with the diagnosis of 
posttraumatic stress disorder under DSM-IV, which is referred to 
in 38 C.F.R. Part 4, § 4.130 (rating mental disorders), but not 
covered in the rating criteria.  All of the Veteran's symptoms 
are considered in the analysis.

Neither the number of symptoms, nor the type of symptoms, nor the 
GAF score controls in determining whether the criteria for the 
next higher rating have been met.  It is the overall effect of 
the symptoms that determines the rating.

Throughout the appeal period, when interpreted in light of the 
Veteran's history and reconciling the various reports into a 
consistent picture, the Board finds that the evidence portrays a 
consistent pattern of impairment due to such symptoms as 
depressed mood, anxiety, and chronic sleep impairment.  

The evidence shows that the Veteran lives independently.  While 
the Veteran spoke of suicidal ideation, he denied any intent or 
plan, and exhibits no impairment in thought processes or 
perception.  Although a private psychologist described the 
Veteran's symptoms as "well beyond occasional and 
intermittent," and the description of the level of psychiatric 
impairment is to be considered, it alone does not determine the 
disability rating to be assigned.  38 C.F.R. § 4.126.  



As for occupational impairment, the Veteran is retired after 
working for more than 20 years for the same employer.  The 
Veteran testified that he retired because of a neck injury 
sustained at work.  He testified that in retirement he tried 
driving a school bus, but he could not handle the pressure of 
being around people and he also tried volunteer work but stopped 
volunteering for the same reason.  On VA examination in October 
2006, the examiner stated that the Veteran's posttraumatic stress 
disorder was not associated with a great deal of occupational 
dysfunction.

As for social impairment, the Veteran keeps to himself and he 
testified that he did live in an isolated area.  He indicated 
that he had taken care of his mother until her passing and that 
recently a good friend, a Veteran and survivor of Pearl Harbor, 
had died.  He stated that one daughter lived out of state and 
another lived in Europe.

There is no evidence of symptoms that more nearly approximate or 
equate to occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; or impaired abstract thinking; or 
difficulty in maintaining effective relationships, that are 
characteristic of the criteria for the next higher rating under 
Diagnostic Code 9411 and the General Rating Formula.  And the 
symptoms associated with the diagnosis of posttraumatic stress 
disorder under DSM-IV, such as flashbacks, nightmares, intrusive 
thoughts, also do not more nearly approximate or equate to 
occupational and social impairment with reduced reliability and 
productivity, the criteria for the next higher rating. 

And the GAF scores in the range of 65 to 70 are consistent with 
the symptomatology, that is, some difficulty in occupational and 
social functioning, but generally the individual is functioning 
pretty well, and has some meaningful interpersonal relationships.




As an initial rating case, consideration has been given to 
"staged ratings" for the condition over the period of time since 
service connection became effective, but throughout the period of 
the appeal, based on the evidence of record, including the 
private medical records and the Veteran's statements and 
testimony, the symptomatology associated with the rating criteria 
under Diagnostic Code 9411 and the General Rating Formula and 
symptomatology associated with the diagnosis of posttraumatic 
stress disorder under the DSM-IV, does not more nearly 
approximate or equate to the criteria for a rating higher than 30 
percent rating.

For the above reasons, the preponderance of the evidence is 
against an initial rating higher than 30 percent for 
posttraumatic stress disorder, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd 
Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).

The Board finds that the rating criteria reasonably describe the 
Veteran's symptomatology.  In other words, the Veteran does not 
have any symptomatology not already contemplated by the General 
Rating Formula for Mental Disorders or by DSM-IV.  As the 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular rating is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required under 
38 C.F.R. § 3.321(b)(1). 

ORDER

An initial rating higher than 30 percent for posttraumatic stress 
disorder is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


